DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters. 
Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gunther et al. (Gunther) (Pub NO. US 2011/0191607) in view of KIM et al. (Kim) (Pub No. US 2020/0089299)
Regarding Claims 1 and 10 Gunther teaches: A semiconductor device [Fig.1] comprising: a power supply; [inherent property of any IC to have power supply for powering up different components of the IC ] and a plurality of processor cores[Fig.1, item 105 and 110] configured to operate with the power supply [[0022], each core operate and increase/decrease power consumption]  wherein each of the plurality of processor cores includes a clock control circuit [[0022], PLL  corresponds to clock control circuit] that decreases an own clock frequency used by an own processor core when detecting drop of a power supply voltage of the own processor core,  [[0022][0023], adjust the voltage and clock frequency based on current drawn by  the core. Current drown is directly proportional to voltage drop] 
Regarding Claim 1 Gunther teaches independently adjusting clock and voltage for the processor core but Gunther fails to teach adjusts a speed at which the own clock frequency is increased according to a situation of a power supply voltage of another processor core among the plurality of processor cores.  
However Kim teaches adjusts a speed at which the own clock frequency is increased according to a situation of a power supply voltage of another processor core among the plurality of processor cores. [[00137] and [00160], Oscillation signal OS21, OS22, OS23, OS24 my reflect a voltage change of the power supply circuit VDD provided to corresponding one of adjacent functional circuit block] 
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, adjust the speed of clock recovery (change in clock frequency) based on voltage drop in the adjacent core in Gunther’s system using Kim’s teaching to improve the throughput of the processor and reduce power consumption. [0003]
Regarding claims 2 and 11 Kim teaches: the clock control circuit increases the own clock frequency at a speed set according to the situation of the power supply voltage of the other processor core.  [[00137] and [00160], Oscillation signal OS21, OS22, OS23, OS24 my reflect a voltage change of the power supply circuit VDD provided to corresponding one of adjacent functional circuit block] 
Regarding claims 3 and 12 Kim teaches: the clock control circuit selects a fastest speed from among a plurality of speed candidates within a range, in which the drop of the power supply voltage of the own processor core is not detected, according to the situation of the power supply voltage of the other processor core and increases the own clock frequency at the selected fastest speed.  [[00137] and [00160], Oscillation signal OS21, OS22, OS23, OS24 my reflect a voltage change of the power supply circuit VDD provided to corresponding one of adjacent functional circuit block. Gunther’s core clock can adjusted based on voltage drop informant of another core using Kim’s teaching] 
Regarding claims 4 and 13 Gunther teaches: the clock control circuit adjusts the speed at which the own clock frequency is increased according to the situation of the power supply voltage of the own processor core [[0022][0023], adjust the voltage and clock frequency based on current drawn by  the core. Current drown is directly proportional to voltage drop] and the situation of the power supply voltage of the other processor core after the own clock frequency is decreased.  [[00137] and [00160], Oscillation signal OS21, OS22, OS23, OS24 my reflect a voltage change of the power supply circuit VDD provided to corresponding one of adjacent functional circuit block. Gunther’s core clock can be decreased based on voltage drop informant of another core using Kim’s teaching] 
Regarding claims 6 and 15 Kim teaches: the clock control circuit increases the speed at which the own clock frequency is increased as the number of the other processor cores of which power supply voltages are dropped is fewer.  [[00137] and [00160], Oscillation signal OS21, OS22, OS23, OS24 my reflect a voltage change of the power supply circuit VDD provided to corresponding one of adjacent functional circuit block. Gunther’s core clock can adjusted based on voltage drop informant of another core using Kim’s teaching] 
Regarding claims 7 and 16 Kim teaches: when the power supply voltage of the other processor core is high, the clock control circuit increases the speed at which the own clock frequency is increased compared to when the power supply voltage of the other processor core is low.  [[00137] and [00160], Oscillation signal OS21, OS22, OS23, OS24 my reflect a voltage change of the power supply circuit VDD provided to corresponding one of adjacent functional circuit block. Gunther’s core clock can adjusted based on voltage drop informant of another core using Kim’s teaching] 
Regarding claims 8 and 17 Kim teaches: the clock control circuit receives the situation of the power supply voltage of the other processor core from the other processor core and transmits the situation of the power supply voltage of the own processor core to the other processor core.  .  [[00137] and [00160], Oscillation signal OS21, OS22, OS23, OS24 my reflect a voltage change of the power supply circuit VDD provided to corresponding one of adjacent functional circuit block. Gunther’s core clock can adjusted based on voltage drop informant of another core using Kim’s teaching] 
Regarding claims 9 and 18 Kim teaches: the clock control circuit adjusts the speed at which the own clock frequency is increased according to a situation of another clock frequency used by the other processor core.  .  [[00137] and [00160], Oscillation signal OS21, OS22, OS23, OS24 my reflect a voltage change of the power supply circuit VDD provided to corresponding one of adjacent functional circuit block. Gunther’s core clock can adjusted based on voltage drop informant of another core using Kim’s teaching] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186